Name: Council Regulation (EEC) No 3122/82 of 22 November 1982 on the supply of butteroil as food aid for the Republic of Tunisia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 329/2 Official Journal of the European Communities 25. 11 . 82 COUNCIL REGULATION (EEC) No 3122/82 of 22 November 1982 on the supply of butteroil as food aid for the Republic of Tunisia THE COUNCIL OF THE EUROPEAN COMMUNITIES, of butteroil ; whereas the requirements justify the granting of food aid by the Community, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1039/82 of 26 April 1982 laying down general rules for the supply of milk fats to certain developing coun ­ tries and specialized bodies under the 1982 food-aid programme ('), and in particular Article 8 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1040/82 of 26 April 1982 on the supply of milk fats to certain deve ­ loping countries and specialized bodies under the 1982 food-aid programme (2) provides for a reserve of 1 345 tonnes of butteroil ; whereas a certain quantity is still available under this reserve ; Whereas the Community has received, from the Republic of Tunisia, a request for food aid in the form Food aid in the form of 345 tonnes of butteroil from the amount still available in the reserve provided for by Regulation (EEC) No 1040/82 shall be allotted to the Republic of Tunisia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1982. For the Council The President U. ELLEMANN-JENSEN (') OJ No L 120, 1 . 5 . 1982, p . 5 . (2) OJ No L 120, 1 . 5 . 1982, p . 7 .